 In the MatterofCHILDRESSROYALTY COMPANY, A CORPORATION,andINTERNATIONAL UNION OF MINE, MILL ANDSMELTERWORKERS,LOCALS Nos. 15,17, 107, 108, AND 111, AFFILIATED WITHTHECONGRESSOFINDUSTRIALORGANIZATIONSCase No. C-218,9.-Decided May 22, 1942Jurisdiction:mine servicing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Paul NachtmanandMr. Clarence D. Musser,for the Board.Mr. Lloyd E. Roberts,of Joplin, Mo., for the respondent.Mr. Gobel F. Cravens, Mr. Louis N. Wolf,andMr. Sylvan Bruner,all of Joplin, Mo., for the Union.Mr. Cecil F. Poole,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge and amended charge duly filed by InternationalUnion of Mine, Mill and Smelter Workers, Locals Nos. 15, 17, 107,108, and 111, affiliated with the Congress of Industrial Organizations,herein called the Union, the National Labor Relations Board, hereincalled the Board, by its Regional Director for the Seventeenth Re-gion (Kansas City, Missouri), issued its complaint dated April 16,1942, against Childress Royalty Company, a corporation, Joplin,Missouri, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and (3) and Sec-tion 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.A copy of the complaint was duly servedupon the respondent.With respect to the unfair labor practices, the complaint allegedin substance : (1) that the respondent discouraged membership intheUnion, and encouraged membership in Tri-State Metal Mineand Smelter Workers Union and the Blue Card Union of Zinc and41 N. L.R. B., No. 38.174 CHILDRESS ROYALTY COMPANY175'Lead Mine,'Mill and Smelter Workers, aMliated.with the AmericanFederation of Labor, herein called the Tri-State Union and the BlueCard Union, respectively, by discriminatorily discharging and re-fusing to reemploy Elmer Goodpaster; and' (2) that the respondent`interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act, in that iti amongother things: (a) dominated and interfered with the administrationof, and contributed financial or other support to, the Tri-State Unionand the Blue Card Union; (b) warned and urged its employees tojoin 'the Tri-State Union' and the Blue Card Union, and threatenedthem with discharge or with non-reinstatement if they' failed to doso; (c) urged, warned, and coerced its employees to refrain fromjoining the Union, and threatened them with discharge or with non-reinstatement or `non-employment if they joined the Union; and(d) between July 5, 1935, and June 14, 1938, recognized, bargainedcollectively with, and entered into contracts with the Tri-State Unionand the Blue Card Union.The respondent did not file an answer to the complaint..On July 19, 1941, the Board, acting pursuant to Article II, Sec-tion 36 (b), of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered that the case be consolidatedwith certain other proceedings in which similar charges had beencontemporaneously filed by the Union.Thereafter; on March 7, 1942,the Board, having reconsidered the matter and having been furtheradvised in the premises, revoked its prior order of consolidation.On April 21, 1942, representatives of the respondent, the Union,and the Board entered into a stipulation, subject to the approval ofthe Board, in settlement of the case.The stipulation provides as follows :It is hereby stipulated and agreed by and between ChildressRoyalty Company, a corporation, hereinafter referred to as theRespondent; International Union of Mine, Mill and SmelterWorkers, Locals Nos. 15, 17, 107, 108, and 111, affiliated withthe Congress of Industrial Organizations, hereinafter referredto as the Union, by their respective attorneys and representa-tives; and Paul Nachtman, Regional Attorney, and Clarence D.Musser, Attorney, National Labor Relations Board, SeventeenthRegion, as follows :I1.On charges and Amended Charges duly filed by Interna-tionalUnion of Mine, Mill and Smelter Workers, Locals Nos.15, 17, 107, 108, and 111, affiliated with the Congress of IndustrialOrganizations, the National Labor Relations Board, through 176DECISIONSOF. NATIONALLABOR RELATIONS BOARD'George,d_, Bott, Regional Director, Seyenteenth Region, agent ofthe National Labor Relations Board, acting pursuant to authoritygranted in Section 10 (b) of the National Labor Relations Act,approved July 5; 1935, and acting pursuant to its Rules andRegulations, Series 2, as amended, Article IV, Section 1, issuedits complaint on the 16th day of April, 1942, against Respondentherein.,2. (a) Respondent hereby acknowledges services-of a,.copy,ofthe aforesaid complaint;(b)Respondent expressly waives its right to file answers tosaid complaint or other pleadings; waives its right to a hearingon the complaint or other procedure before the, Board to.whichit'may be entitled under the National tabor Relations Act orthe Rules and Regulations of the Board; and expressly stipulatesthat the charges, amended charges, the complaint, an affidavitexecuted by F. W. Evans, dated July 23, 1941, and an affidavitexecuted by Joe Nolan, dated July 23, 1941, marked Exhibits"A" and "B," respectively, copies of each of which are attachedhereto and by this reference made a part hereof, and this stipula-tion shall constitute the record in this matter;(c)Respondent waives the making of findings of fact andconclusions of law by the National Labor Relations Board;(d)Respondent expressly consents to the issuance by theNational Labor Relations Board of a Decision and Older basedupon this stipulation, as hereinafter set out.II1.Respondent is and at all times material hereto has beena Delaware corporation authorized to do business in the StatesofMissouri, Oklahoma and Kansas, and having its office andprincipal place of business in the city of Joplin, State of Mis-souri.Respondent transacts a substantial amount of businessin the State of Missouri.2.Respondent, in the course and conduct of its business,operates a water pump station near Quapaw, Oklahoma, thefunction of which said station is the removal of water fromlead and zinc mines in the surrounding Tri-State District, sothat customary mining operations can be performed.The afore-said mines are engaged in the mining and processing of leadand zinc, a substantial portion of which is sold and distributedto buyers who distribute and sell into and through states ofthe'-,UJnited States other than the State of Oklahoma. - The valueof the lead and zinc produced by mines serviced by the Re- CEULDRESS ROYALTYCOMPANY177spondent is in excess of One Hundred' Thousand Dollars($100,000.00)per annum.3.Respondent admits that for the purposes of this case onlythat it is engaged in and its operations affect interstate commerce'within themeaning of Section 2(6) and(7) of theNationalLabor Relations Act.IIIInternational Union of Mine, Mill and Smelter.Workers, LocalsNos. 15, 17, 107, 108,and 111, affiliated with the Congress ofIndustrial Organizations;the Tri-State Metal Mine and SmelterWorkers Union; and the Blue Card Union of Zinc and LeadMine, Mill and,Smelter Workers, affiliated with the AmericanFederation of Labor; are,or were, labor organizations withinthe meaning of Section 2 (5) of the Act.IVThe National Labor Relations Board may forthwith enter anorder in the above-entitled case to the following effect :Respondent,Childress Royalty Company,,a corporation, itsofficers, agents,successors,and assigns, shall1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of the Tri-State Metal Mine and Smelter Workers Union;and the Blue Card Union of Zinc and Lead Mine, Mill andSmelterWorkers, affiliated with the American Federation ofLabor, or the formation or administration of any other labororganization of their employees,or contributing financial or othersupport to the Tri-State Metal Mine and Smelter Workers Unionor the Blue Card Union of Zinc and Lead Mine, Mill and SmelterWorkers, affiliated with the American Federation of Labor, orany other labor organization of their employees;(b) Discouraging membership in the International Union ofAline,Mill and Smelter Workers, Locals Nos. 15, 17, 107, 108,and 111, affiliated with the Congress of Industrial Organizations,or any other labor organization of its employees, or encouragingmembership in the Tri-State Metal Mine and Smelter WorkersUnion, and the Blue Card Union of Zinc and Lead Mine, Milland Smelter Workers, affiliated with the American Federationof Labor, or any other labor organization, by discharging orrefusing to reinstate any of its employees or in any other mannerdiscriminating in regard to their hire and tenure of employmentor any term or condition of their employment because of mem-'6>s92-2-%oi I1--12 178DECISIONS OF -NATIONAL - LABOR; RELATIONS BOARDbership or activity in connection with any such labor organi-zation ;(c)Urging, persuading, warning, or coercing its employees,to join the-Tri-State Metal Mine and Smelter Workers Union,or the Blue Card Union of Zinc and Lead Mine, Mill and SmelterWorkers, affiliated with the American Federation of Labor, orany other labor organization of its employees, or threateningthem with discharge or with non-reinstatement or non-employ-ment if they fail to join any such labor organization;-(d)Urging,' persuading, warning, or coecing its employeesto refrain from joining the International Union of Mine, Milland SmelterWorkers, Locals Nos. 15, 17, 107, 108, and 111,affiliatedwith the Congress of Industrial Organizations, or anyother labor organization of its employees,-or threatening themwith discharge or with non-reinstatement or non-employmentif they join any such labor organization;(e)Recognizing or in any manner dealing with the Tri-StateMetal Mine and Smelter Workers Union, the Blue Card Unionof Zinc and Lead Mine, Mill and Smelter Workers, affiliatedwith the American Federation of Labor, or any other-labororganization of its employees, as exclusive representative of itsemployees in an appropriate unit, unless and until such labororganization is certified by the Board as such exclusive repre-sentative ;(f)Recognizing or in any manner dealing with the Tri-StateMetal Mine and Smelter Workers Union, the Blue Card Unionof Zinc and Lead Mine, Mill and Smelter Workers, affiliated withthe American Federation of Labor, as representative of any ofits employees for the purpose of dealing with the Respondentconcerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment, unless similarrecognition is granted to the International Union of Mine, Milland SmelterWorkers, Locals Nos. 15, 17, 107, 108, and 111,affiliated with the Congress of Industrial Organizations, or unlessand until the Tri-State Metal Mine and Smelter Workers Unionor the Blue Card Union of Zinc and Lead Mine, Mill and SmelterWorkers, affiliated with the American Federation of Labor iscertified by the Board as exclusive representative of its employeesin an appropriate unit;(g) In any other manner interfering with, restraining, or co-ercing its employees in the exercise of the right to self-organiza-tion, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection. CHILDRESS ROYALTY COMPANY1792.Take-the following affirmative action to effectuate the policiesof the Act._(a)Withhold recognition from the Tri-State Metal Mine andSmelter Workers Union, the Blue Card Union of Zinc and LeadMine, Mill and Smelter Workers, affiliated with the AmericanFederation, of Labor, or any other labor organization of itsemployees, as exclusive representative of its employees in an ap-propriate unit, unless and until such labor organization is certi-fied by the Board as exclusive representative;(b) ,Unless and until the -Tri-State Metal Mine' and SmelterWorkers Union, or the Blue Card Union of Zinc and Lead Mine,Mill and Smelter Workers, affiliated with the American,Federa-tion of Labor is certified by the Board as such exclusive' repre-sentative, withhold recognition from the Tri-State 'Metal Mineand Smelter Workers Union or the Blue Card Union of Zincand Lead Mine, Mill and Smelter Workers, affiliated with theAmerican Federation of Labor, as representative of any of itsemployees,for the purpose of dealing with it concerning grievantes, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment unless similar recognition isgranted to the International Union of Mine, Mill and SmelterWorkers, Locals Nos. 15, 17, 107, 108, and 111, affiliated withthe Congress of Industrial Organizations;(c), Make whole Elmer Goodpaster for any loss of pay hemay have suffered by reason of his discharge or discrimination,by,payment to him of a sum of money equal to 75% of the dif-ference between that which he would have earned as wages fromJuly 5, 1935, the date of the company's discrimination againsthim, to September 5, 1935 (the date Elmer Goodpaster's job wasdiscontinued), and his net earnings during such period, whichsum has been computed to be $150.00;(d) Immediately post notices in conspicuous places throughoutitsmines and mills, including, among such places, all bulletinboards commonly used by Respondent for announcements to itsemployees, stating that Childress Royalty Company, a corpora-tion, will cease and desist in the manner set forth in, Section 1,subsections (a), (b), (c), (d), (e); (f), and (g), and will takethe affirmative action set forth in Section 2, subsections (a), (b),(c), and (d), of this order, and maintain such notices for a,period of at least 90 consecutive clays from the date of posting..A copy of this notice, marked Exhibit "C," is attached heretoand by this reference is made a part hereof ;(e)Notify the Rdgional Director for the Seventeenth Regionof the National Labor Relations Board, Kansas City, Missouri, 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDin writing within 20 days from the date of this order what stepsthe Respondent has taken to comply herewith.VIt is further stipulated and agreed by and between the partieshereto as follows :1.That the Respondent herein consents to the entry by anappropriate United States Circuit Court of Appeals, upon appli-cationby the Board, of a decree enforcing the order to be enteredby the Board pursuant to this stipulation without further noticeof saidapplication;2.That the entire agreement is contained within the termsof this stipulation and thereis noverbal or other agreement ofany kind which varies, alters, detracts, or adds to this stipulationand said decree ;3.That this stipulation is subject to the approval of the Na-tional Labor Relations Board and shall become effective immedi-ately upon the granting of such approval.On May 2, 1942, the Board issued an order approving the stipula-tion,making it a part of the record, and, pursuant to Article II,Section 36, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended; transferring the proceeding to the Boardfor the purpose of entry of a decision and order pursuant to theprovisions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTChildress Royalty Company is a corporation organized under thelaws of the State of Delaware, with its office and principal place ofbusiness in Joplin, Missouri.The present proceeding involves onlya water pump station operated by the respondent near Quapaw,Oklahoma. It is the function of this water pump station to- removewater from lead and zinc mines in the surrounding Tri-State Dis-trict,' so that customary mining operations can be performed.Themines thus serviced by the respondent's water pump station produceand process lead and zinc valued at more than $100,000 per annum,a substantial portion of which is sold and distributed to buyers, whoin turn sell and distribute these products into and through Statesother than the State of Oklahoma.IThis area includes the States of Missouri,Oklahoma,and Kansas CHILDRESSROYALTY COMPANY181The respondent stipulated, and we find, that it 'is engaged in com-anerce, within the meaning of the Act.ORDERUpon the basis.of...the,above findings of fact, stipulation,and theentire record in the case,and pursuant'to"Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that the respondent,Childress Royalty Company, a,corporation,-and its officers, agents, successors,and assigns,shall :1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration ofthe Tri-StateMetalMine and SmelterWorkers Union;and the Blue Card Union of Zinc andLeadMine,Milland SmelterWorkers,affiliatedwith the AmericanFederation of Labor, or theformation or adniinistration of any other labor organization of theiremployees,or contributing financial or other support to the Tri-StateMetalMine, and Smelter Workers Union,or the BlueCard Unionof Zinc and Lead Mine,Mill and SmelterWorkers, affiliated withthe American Federation of Labor,'or any other labor organizationof their employees;(b)Discouraging membership in the InternationalUnion of Mine,Mill and Smelter Workers, Locals Nos. 15, 17, 107, 108' and 111,affiliated with the Congress of Industrial Organizations,or any otherlabor organization of its employees,or encouraging membership inthe Tri-State Metal Mine and Smelter Workers Union,and the BlueCard Union of Zinc and Lead Mine,Mill and Smelter Workers,affiliated with the American Federation of Labor,or any other labororganization,by discharging or refusing to reinstate any of its em-ployees or in any other manner discriminating in- regard to theirhire and tenure of employment or any term or condition of their,,employment because of membership or activity in connection withany such labor organization;(c)Urging, persuading,warning, or coercing its employees tojoin the Tri-State Metal Mine and Smelter Workers Union or theBlue Card'Vniotnof-Ziiic,and,Lead-Mine;,Mill and Smelter-Workers,affiliated with the American Federation of Labor, or any other labororganization of its employees,or threatening them with dischargeor with non-reinstatement or non-employment if they fail to join anysuch labor organization;(d)Urging, persuading, warning,or coercing its employees to re-frain from joining the International Union of Mine, Mill and SmelterWorkers, Locals Nos. 15, 17, 107, 108,and 111,affiliated with theCongress of Industrial Organizations,or any other labor organiza-tion of*its employees,or threatening them with discharge or with 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDnon-reinstatement or non-employment if they join any such labororganization;(e)Recognizing or in any manner dealing with the Tri-State MetalMine and Smelter Workers Union, the Blue Card Union of Zincand Lead Mine, Mill and Smelter Workers, affiliated with theAmerican Federation of Labor, or any other labor organization ofits employees, as exclusive representative of its employees in an ap-propriate unit, unless and until such labor organization is certifiedby the Board as such exclusive representative;(f)Recognizing or in any manner dealing with the Tri-StateMetal Mine and Smelter Workers Union, the Blue Card Union ofZinc and Lead Mine, Mill and Smelter Workers, affiliated with theAmerican Federation of Labor, as representative of any of its em-ployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, unless similar recognition isgranted to the International Union of Mine, Mill and Smelter Work-ers, Locals Nos. 15, 17, 107, 108, and 111, affiliated with the Congressof Industrial Organizations, or unless and until the Tri-State MetalMine and Smelter Workers Union, or the Blue Card Union of Zincand Lead Mine, Mill and Smelter Workers, affiliated with the Amer-icanFederation of Labor is certified by the Board as exclusiverepresentative of its employees in an appropriate unit:(g) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection.2.Take the following affirmative action to effectuate the policiesof the Act :(a)Withhold recognition from the Tri-State Metal Mine andSmelterWorkers Union, the Blue Card Union of Zinc and LeadMine, Mill and Smelter Workers, affiliated with the American Fed-eration of Labor, or any other labor organization of its employees,,as exclusive representative of its employees in an appropriate unit,unless and until such labor organization is certified by the Board as.exclusive representative;(b)Unless and until the Tri-State Metal Mine and Smelter Work-ers Union, or the Blue Card Union of Zinc and Lead Mine, Mill andSmelterWorkers, affiliated with the American Federation of Labor,is certified by the Board as such exclusive ,representative, withholdrecognition from the Tri-State Metal Mine and Smelter WorkersUnion, or the Blue Card Union of Zinc and Lead Mine, Mill andSmelterWorkers, affiliated with the American Federation of Labor, ,CHILDRESS ROYALTY COMPANY183as representative of any of its employees for the purpose of dealingwith it concerning grievances, labor disputes, wages, rates of pay;hours of employment, or other conditions of employment unless simi-lar recognition is granted to the International Union of Mine, Milland Smelter, Workers, Locals Nos. 15, 17, 107, 108, and 111, affiliatedwith the Congress of Industrial Organizations;(c)Make whole Elmer Goodpaster for any loss of pay he -mayhave suffered by reason of his discharge or discrimination, by pay-Inent to him of a sum of money equal to75%of the difference betweenthat 'which he would have earned as wages from July 5, 1935, thedate of the Company's discrimination against him, to September 5,1935 (the date Elmer Goodpaster's job was discontinued), and hisnet—earnings, during such period, which sum has been computed to be$150.00;(d) Immediately post notices in conspicuous places throughout itsmines and mills, including, among such places, bulletin boards com-Inonly used by the respondent for making announcements to its em-ployees, stating that Childress Royalty Company, a corporation, willcease and desist in the manner set forth in Section, 1, subsections (a),(b), (c), (d), '(e), (f), and (g), and will take the affirmative actionset forth in Section 2, subsections (a), (b), (c), and _(d), of thisOrder, and maintain such notices for a period of at least 90 con-secutive days from the date of posting.A copy of this notice,a part hereof ;(e)Notify the Regional Director for the Seventeenth Region ofthe National Labor Relations Board, Kansas City,-Missouri, in writ-ing,within 20 days' from the date of this Order what steps the re--EXHIBIT "A"NOTICEMembership in Tri-State Metal Mine and Smelter Workers Union,or the Blue Card Union of Zinc and Lead Mine, Mill and SmelterWorkers," affiliated with the American Federation of Labor, or inny other labor organization of its employees, or non-membership inInternational Union' of Mine, Mill and Smelter Workers, Locals Nos,15, 17, 107, 108, and 111, affiliated with the Congress of IndustrialOrganizations, is not required to' obtain or retain employment withthis company.Childress Royalty Company, a corporation, shall-cease and desistfrom1., in any manner dominating or interfering with the administra-,tidn of the Tri-State Metal Mine and Smelter'Workers Union; and 184DECISIONSOr NATIONALLABOR RELATIONS BOARD,the Blue Card Union of Zinc and Lead Mine, Mill and SmelterWorkers, affiliated with the American Federation of Labor, or theformation or administration of any other labor organization of theiremployees, or contributing financial or other support to the Tri-StateMetal Mine and Smelter Workers Union or the Blue Card Union ofZinc and Lead Mine, Mill and Smelter Workers, affiliated with theAmerican Federation of Labor, or any other labor organization oftheit employees;2.Discouraging membership in the International Union of Mine.Mill and Smelter Workers, Locals Nos. 15, 17, 107, 108, and 111, affili-ated with the Congress of Industrial Organizations, or any other labororganization of its employees, or encouraging membership in the Tri-StateMetal Mine and Smelter Workers Union, and the Blue 'CardUnion of Zinc and Lead Mine, Mill and Smelter Workers, affiliatedwith the American Federation of Labor, or any other labor organiza-tion, by discharging or refusing to reinstate any of its employeesor in any other manner discriminating in regard to their hire andtenure of employment or any term or condition of their employmentbecause of membership or activity in connection with any such labororganization ;3.Urging, persuading, warning, or coercing its employees to jointhe Tri-State Metal Mine and Smelter Workers Union, or the BlueCard Union of Zinc and Lead Mine, Mill and Smelter Workers, affili-ated with the American - Federation of Labor; or any other labororganization of its employees, or threatening them with discharge orwith non-reinstatement or rion-employment if they fail to join anysuch labor organization ;4.Urging, persuading, warning, or coercing its employees to re-frain from joining the International Union of Mine, Mill and SmelterWorkers, Locals Nos. 15, 17, 107, 108, and 111, affiliated with theCongress of Industrial Organizations, or any other labor organizationof its employees, or threatening them with discharge or with non-reinstatement, or non-employment if they join, any such labororganization ;5.Recognizing or in any manner, dealing with the Tri-State MetalMine- and Smelter Workers Union, the Blue Card Union of Zinc andLead Mine, Mill . and Smelter Workers, affiliated with the AmericanFederation of Labor, or any other labor organization of its em-ployees, as exclusive representative of its employees in an appropriateunit, unless and until such labor organization is certified by the Boardas such exclusive representative;6.Recognizing or in any manner dealing with the Tri-State MetalMine and Smelter Workers Union, the Blue Card Union of Zincand Lead Mine, Mill-and Smelter Workers, affiliated with the Amer-ican Federation of tabor, as representative of any of its employeesI CHILDRESSROYALTY -COMPANY _185for the purpose,of dealing with the Respondent concerning griev-ances, labor disputes, wages, rates of pay, hours of employment,, orother conditions of employment, unless similar recognition is grantedto the International Union of Mine, Mill and Smelter Workers, LocalsNos. 15,, 17, 107, 108, and 111, affiliated with the Congress of Indus-trialOrganizations, or unless and until the Tri-State Metal Mineand Smelter Workers Union or the Blue Card Union of Zinc andLead Mine, Mill and Smelter Workers, affiliated with the AmericanFederation of Labor is certified by the Board as exclusive represent-ative of its employees in an appropriate unit;7.In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection.Childress Royalty Company, a corporation, shall take the followingaffirmative action to effectuate the policies of the Act :1.Withhold recognition from the Tri-State Metal Mine and Smel-terWorkers Union, the Blue Card Union of Zinc and Lead Mine,Mill and Smelter Workers, affiliated with the American Federationof Labor, or any other labor organization of its employees,^as exclu-sive representative of its employees in an appropriate unit, unless anduntil such labor organization is certified by the Board as exclusiverepresentative;2.Unless and until the Tri-State Metal Mine and Smelter WorkersUnion or the Blue Card Union of Zinc and Lead Mine, Mill andSmelter Workers, affiliated with the American Federation of Labor,is certified by 'the:,Board as -such exclusive representative,- withholdrecognition from the Tri-State Metal Mine and Smelter WorkersUnion and the Blue Card Union of Zinc and Lead Mine, Mill andSmelterWorkers, affiliated with the American Federation of Labor,as representative of any of its employees for the purpose of dealing,with it concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment unlesssimilar recognition is granted to the International Union of Mine,.Mill and Smelter Workers, Locals Nos.- 15, 17, 107, 108, and 111,affiliated with the Congress of Industrial Organizations;3.Make whole Elmer Goodpaster for any loss of pay he may havesuffered by reason of his discharge or discrimination, by payment to.him of a sum of money equal to 75% of the difference between thatwhich he would have earned as wages from July 5, 1935,,-the-dateof the company's discrimination against him, to September 5, 1935(the date Elmer Goodpaster's job was discontinued), and his net 186DECISIONSOF NATIONAL LABOR RELATIONS BOARDearnings during such period,which sum has been computed to be$150.00.This notice will remain posted for 90 consecutive days and allpersons are warned not to remove or mutilate this notice.CHILDRESS ROYALTY COMPANY,A CORPORATION.By ------------------------------Date: